                            Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 1 of 11 PageID: 13

                                                         Exhibit A to the Complaint
Location: Westfield, NJ                                                                             IP Address: 100.35.40.219
Total Works Infringed: 96                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            11/12/2020   Tushy        03/29/2020     04/15/2020   PA0002244963
          B705494A12DFACBD15BC7C0D1130A409D4066B0A                              22:39:24
          File Hash:
          B4E0B5D9AAEC093E493F239356663256B651CAE002FD12F59DAF88E8D58445AB
 2        Info Hash:                                                            11/12/2020   Blacked      10/24/2020     11/05/2020   PA0002263386
          10D6FD007B8BCD383D93E6E234C5BB776877CF52                              13:10:48
          File Hash:
          B0A08916CE54D2B101C5D7AF9E9FB42D9CEF3A49A0E576F87DC3FDFCE716A3B9
 3        Info Hash:                                                            10/28/2020   Blacked      10/03/2020     10/22/2020   PA0002261803
          D351628EADEDD6324BC996E625934E8314F4AC8B                              14:47:20
          File Hash:
          D904AA1F88C7A7CD122A05DBC80230E9C89977550F62C666B36FDF3007340AC2
 4        Info Hash:                                                            10/28/2020   Tushy        08/16/2020     08/18/2020   PA0002253098
          8C0450560F9B89D6FC85B8D65FC2A45F85BEB391                              14:46:24
          File Hash:
          D51FF4DFDC04263DDA8DDDF1C9E02997D3C0193D83460492DD9D0589FEE5B727
 5        Info Hash:                                                            07/29/2020   Blacked      07/18/2020     08/11/2020   PA0002252258
          BD6060ADF5D506AEDCACA1206C61BE68A531D586                              15:45:42
          File Hash:
          9F30B4304A2C6A1ED2825CBA9290B07F573E233F309FFA499F963692B013F452
 6        Info Hash:                                                            07/29/2020   Blacked      05/30/2020     06/22/2020   PA0002245635
          3E1B2FFC37EFD8FF20F15FE6983057183F446F26                              15:43:06
          File Hash:
          4D5D1DC20FBEF77EAB20063A078A377175BB0B7951ACC5760C752112F939349E
 7        Info Hash:                                                            07/29/2020   Blacked      07/04/2020     07/20/2020   PA0002248966
          C23B9D94C3B7F041233843C843364B3DA0B82D54                              15:36:14
          File Hash:
          443DD6276022FAFA560EA4942A0DE08B099B5BD4E81AC12CFA2B6F336A89E0C9
 8        Info Hash:                                                            07/29/2020   Blacked      07/13/2020     07/20/2020   PA0002248963
          C0EAA3181643B92122959EA42EC4E072310DF681                              15:32:52     Raw
          File Hash:
          37C92B7F3C98A826ECA04A613890776A4E7949DE0132FD24B114D733964AEF8D
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 2 of 11 PageID: 14

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         07/29/2020   Blacked   07/25/2020   08/11/2020   PA0002252256
       622FDF3B81EFEFA317E84E13FC19DC90C963D6A6                           15:25:55
       File Hash:
       C46A246C2DDBCC34595DA6C8A543233E6A82B3996385E8A47408A4E1BCA4E516
10     Info Hash:                                                         07/16/2020   Tushy     10/13/2018   11/01/2018   PA0002143435
       D72165EC4FA2005CFFC1F7559B1681946B18A3FF                           17:27:59
       File Hash:
       49BC9821179393194AC142968606EF6DB92DB1228751796E27A9BDB4A66A6BE0
11     Info Hash:                                                         07/16/2020   Tushy     09/18/2017   10/09/2017   PA0002086139
       9D5513F0563852D9FB73EDC7D6318A6BB04334D9                           17:24:40
       File Hash:
       35FE4D7B4F69D9A993A38DA2678D299612080B13C2B55B163FA7412E930178CF
12     Info Hash:                                                         05/08/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       FB957BE898DADD1186C0FBB70DB37E77ECE5DB1A                           00:38:46     Raw
       File Hash:
       CCAEE38FA77AF2583E0D24BB6FDDE76B89ED6A93A5DE0DA59C65887835A13ED7
13     Info Hash:                                                         05/07/2020   Tushy     01/06/2019   01/22/2019   PA0002147897
       B13AE94A241C9D4B473BBB3C26F761F76F55D935                           20:56:39
       File Hash:
       395A82D53B768C28EBBA26D21956E9B2F8BDD3FF8A502A46B474BE4C632659AE
14     Info Hash:                                                         04/27/2020   Blacked   04/25/2020   05/05/2020   PA0002249013
       92EB5D7EDE376D128AFC8878A7325334E2534FDA                           18:17:42
       File Hash:
       7C61F266EF8B00566680AE94CEFE28426A98C93D2CF49719663D5EC3BB2C2AC3
15     Info Hash:                                                         04/22/2020   Blacked   04/20/2020   05/19/2020   PA0002241477
       BF3B2EACDF3C1923C1EDF2EA4D7B0D07247639A4                           01:42:50     Raw
       File Hash:
       36218BF3E0124DB3BE8642839AB4D83FF7CC7114E8E3674CFBB480806E3CF3A7
16     Info Hash:                                                         04/19/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       E24ACC1242043EFC8A710E20BBCB6B1D18DA36FB                           21:26:46
       File Hash:
       DF64F00058CC2E3BA0D02F8043BA7D9F409AB48450AD868E62957C1CA9A66258
17     Info Hash:                                                         04/06/2020   Blacked   03/21/2020   04/15/2020   PA0002246170
       04455102D027D1C31D4D360E494051E65B5C8226                           21:53:52
       File Hash:
       EC8000A531367C6B80D3B6E8DA9F5FE8FF84BF69D1003C5D162D6BBEBE8816E5
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 3 of 11 PageID: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/06/2020   Blacked   03/30/2020   04/17/2020   PA0002237303
       91E60E9732B65C69E343EE502796C7E984D73A65                           21:52:29     Raw
       File Hash:
       87E699E7FCC3D46DCE698B0A6D6B171CC6B9B5C86D91A249EC780D82D356D961
19     Info Hash:                                                         04/06/2020   Blacked   03/17/2020   04/17/2020   PA0002246171
       BCE9ADB1395E31C81B9FBF7A1C234BC374E84879                           21:52:13     Raw
       File Hash:
       EBD15E31D20516DED62EDC679BD92F1EC6357C1B276AB4A2193A5E4A9D8CBCFD
20     Info Hash:                                                         04/06/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       272AA48D377D9D07F1E19D19D64DE273AE6CAD89                           21:47:00     Raw
       File Hash:
       3120FC1318BF943B30842B691AC19032EB9AC10876CE65F23160ADF3117ECEBD
21     Info Hash:                                                         02/26/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       BCC18BD6272372F3CFC59A1BE674F61C4788F0CB                           17:02:11
       File Hash:
       8A56C37DE8CCCDAA7BBD3EDFA4DC0F49439A4A4CCE0BED2C6768E4FC69BA25C0
22     Info Hash:                                                         02/26/2020   Blacked   02/19/2020   03/18/2020   PA0002241617
       D2551CED979FBE4D8C2A3098FE7D389E9696CBAD                           17:01:42
       File Hash:
       FEC2E8D593528D2DEF92B720A4E7D678DBD7E74A8201BE18489DCDA667272B23
23     Info Hash:                                                         02/26/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       A4310B3C6CDA62F3C56AEF3ECE34B3FF5E110EF1                           16:57:10
       File Hash:
       AE428533F571DBD5E29302F5F53818561371971BC63CAA9F6C12567216F4ED0A
24     Info Hash:                                                         02/26/2020   Blacked   01/12/2020   02/04/2020   PA0002225587
       966AF5D11568D7D5896168F66E882245BA8A5F07                           16:54:23     Raw
       File Hash:
       13ABD2A124FF486B57001E7FB865A719FBB18B92F74EF38F6CD5ECA9744EBBE2
25     Info Hash:                                                         02/26/2020   Blacked   02/06/2020   02/20/2020   PA0002229053
       BA4548E157820A3DF2C7D690EA08DB61F12C949A                           16:46:57     Raw
       File Hash:
       95514F92F5CF9A316B04E53BA54298EF21933141B0FACE94D8C1B7C7EE95CE39
26     Info Hash:                                                         02/26/2020   Blacked   02/13/2020   03/18/2020   PA0002241447
       31959DBFA8875FB8FF4EFC094D1C92D4DC625E7C                           16:41:52     Raw
       File Hash:
       8E1FC62DCDBBC878972A90DEC72B1FBA5206AF2E9DFEB6659AB6ED88FBC76BDD
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 4 of 11 PageID: 16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         02/26/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       FB4C20732176FA0C5194BF272983EE8EE1CFDA16                           16:40:18     Raw
       File Hash:
       68B5CBC7E02BA6735B245E1ED8A412CDE3C393E2D890E2151360A81DC93C2DAB
28     Info Hash:                                                         02/26/2020   Blacked   02/21/2020   03/18/2020   PA0002241534
       3D28EDE594037E007579CEB7E3390ED7172D9EE4                           16:35:01     Raw
       File Hash:
       CFEB57FBE5C7801F5F62DC62EB181A115ED67A61D82D3F9957322497E0929DB0
29     Info Hash:                                                         01/22/2020   Blacked   07/29/2019   09/11/2019   PA0002214887
       6BF27EB20DF3D1314583CFFC4C2EDAF57456DA3F                           05:06:43
       File Hash:
       B33C85A41CE7B8B0145A635645D039974B7A8552D267B9421DF9743946831473
30     Info Hash:                                                         01/22/2020   Blacked   12/21/2019   01/03/2020   PA0002219632
       857B8C6F2AF004FCD484BAA8B1FFA31A2D25251D                           05:05:07
       File Hash:
       09D7D1B995F174ED3218D78E03D8B1FA9D13BB1D9658504640E2AFA60FFB8592
31     Info Hash:                                                         01/22/2020   Blacked   09/02/2019   09/13/2019   PA0002200702
       BCB036C989D58ECF7F9CEA9F9149936EC88CAE83                           05:04:33
       File Hash:
       90FABA150526202169B855D03E9F549E10C6149131A5ED1D1ECB04B7D8BA7C44
32     Info Hash:                                                         01/22/2020   Blacked   12/26/2019   01/27/2020   PA0002223955
       CCFBB306EDF927ECCFB2A0DE17187C2DB1286649                           05:02:30
       File Hash:
       71CB18DF80E67C04754D77C5108BD642EBAF2453946954CDE892950CB7DAF10B
33     Info Hash:                                                         01/22/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       4E635488CA09BDE33B28C807A7EB87A50190EBDC                           04:56:36
       File Hash:
       08CE3BAC767E73B8CACC5EA40488B891A27934E7C4AE697B440CEA00B6B4E5E6
34     Info Hash:                                                         01/22/2020   Blacked   01/02/2020   02/04/2020   PA0002225581
       BAB6EB6DA296A31AF623DB7A9EF885CCD7C0DB5D                           04:52:50     Raw
       File Hash:
       C063254D50186F2088DAE501466E95E9A0E26A2243F649F67F8443EA45B5CDF5
35     Info Hash:                                                         12/01/2019   Blacked   09/29/2019   10/21/2019   PA0002207777
       A293C6DB6C2A564F2EBBF7F273138154D95D3C4C                           17:45:14     Raw
       File Hash:
       75CF2A35CD67E106DC2D5C349DA347EBE72F275E10C4A134CF140C2662694B79
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 5 of 11 PageID: 17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         12/01/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD7D9795E444F4A6C88F770090690E10B003073E                           17:45:13     Raw
       File Hash:
       7A54C431B03EF40343B74D55875C35757C5E8AB7D71DB14BA1EBC7282381C12B
37     Info Hash:                                                         12/01/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       7DC31F64F10A5177DC11A0B36E4E52BDD9D6743E                           17:44:51     Raw
       File Hash:
       731763BED52FC0E38E82856DB997AEB34FE42070147E94E098EF60145CE647FA
38     Info Hash:                                                         12/01/2019   Blacked   10/29/2019   11/15/2019   PA0002211918
       3F2C77EEEB7E60E00F08C6B2372C0DF949F27870                           17:44:32     Raw
       File Hash:
       49DBD6B87DCE0411C7014A67AE306E2420507B0811F56E367420F42814BE2FA2
39     Info Hash:                                                         12/01/2019   Blacked   11/08/2019   12/03/2019   PA0002232045
       A386369E9620CD551C87E9E07842DE45BD1B172F                           17:40:47     Raw
       File Hash:
       F8D49BE32DC038878A18B3A32A1AFF410382AAA4E1952E2327D8D2672A1E64ED
40     Info Hash:                                                         12/01/2019   Blacked   11/03/2019   11/27/2019   PA0002213995
       776D267C1D1D792C5F0C51B94A860400326DC05F                           17:39:34     Raw
       File Hash:
       658E948CFDC15C66CB84492342B916A97F9E9FCA815F01B356FBF5632B4B75DF
41     Info Hash:                                                         09/28/2019   Blacked   05/17/2019   07/05/2019   PA0002206002
       2926904DFC10E9C9AE851F4F96C3B290D622B493                           02:23:47     Raw
       File Hash:
       6DFEB6BE25007598E61AC7AADEFDD33DB7B081C4B2E3FC40ECBD1602FAC8332C
42     Info Hash:                                                         09/28/2019   Blacked   06/01/2019   07/17/2019   PA0002188304
       A8A900F68D1470DE418DD2185447666C868F45CD                           02:22:43     Raw
       File Hash:
       4088203106C9904C556319D77A7C8FC3363F3842B21D17A0DDA94A76A6DD8FA6
43     Info Hash:                                                         09/28/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       662C42833DF0727F4B96196F88475B615B2F0D2B                           02:20:06     Raw
       File Hash:
       181A5A85F913157A0303150E1B0C7ECC81F7A63FC42BA1071B5236AC52A0432E
44     Info Hash:                                                         09/27/2019   Blacked   11/08/2017   12/04/2017   PA0002097993
       28F94F30A942C1A433243BEF5077E036528DDAF8                           22:46:36     Raw
       File Hash:
       9DB60297590CCEF74FAC47DFC5C24C06D8EB699EF55819D09377E8E8BAB7D3EA
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 6 of 11 PageID: 18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         09/27/2019   Blacked   05/02/2019   05/28/2019   PA0002200769
       FB74770301183194E022950AB806F22711E1D882                           22:45:46     Raw
       File Hash:
       F46BFB163A513B7F3E12142FBD8465F06FA30094AA36D8A3EA740283856110EB
46     Info Hash:                                                         09/27/2019   Blacked   05/27/2019   06/13/2019   PA0002180951
       D93E7A2150B84861096407A9CABB85144D6DA4EC                           22:44:48     Raw
       File Hash:
       7181F8C850321C93A227560AC549BC5E49DAB521BB9974A950DF7FA6EE4E28C1
47     Info Hash:                                                         09/27/2019   Blacked   04/22/2019   06/03/2019   PA0002178771
       5646357C2C33F1322815940754A792D16F4A3E8C                           22:44:32     Raw
       File Hash:
       9A2D3DCA78F008830A95D42CD808A5A9E68C587C4EF051BC01399A1D36DAA442
48     Info Hash:                                                         09/27/2019   Blacked   07/01/2019   07/17/2019   PA0002188302
       BBBB491861320973D32925E36DF7B437100D9861                           22:40:10     Raw
       File Hash:
       0FFCE13191120060DC13FA5B30568447FBC5884690A60428EB2C2ADA9F289D9F
49     Info Hash:                                                         09/27/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       8FCE7D42A6556C1B82F12839B018885BBCF4DB6D                           22:40:01     Raw
       File Hash:
       D2A14C9B3227E4A4B1815A18E02EB1FF7428574E2604DF93DDA9C74A0B8F7ECF
50     Info Hash:                                                         09/27/2019   Blacked   08/20/2019   09/13/2019   PA0002200701
       9606A2BEBD2ED49AF47787169BF9B73A4A1C9CDC                           22:39:36     Raw
       File Hash:
       351673D7BB0532484059A5C5E6C65500889E456A63424B325E0A00A47AAA81C3
51     Info Hash:                                                         09/27/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       2861A1669C5388241A40C4CA8F9568E2AAADC9A1                           22:37:58     Raw
       File Hash:
       0691F9C2C172D27A901B54F016672B3C984AB595B10F6D6D70868A52B340C95F
52     Info Hash:                                                         09/27/2019   Blacked   09/04/2019   09/13/2019   PA0002200700
       D40B0124AFF607323BD170850E10CBD7AA0D6B2A                           22:36:37     Raw
       File Hash:
       047573C043956EE10C7C182B54067B7B26450A49A1C0A2B6883B261387850DE7
53     Info Hash:                                                         09/27/2019   Blacked   09/24/2019   10/07/2019   PA0002205464
       3000CA5DB618894F3AE2C4F4EA9962D7268B229A                           22:34:26     Raw
       File Hash:
       E6C211C3E5285BF205B45A674A4CCD75A6773E497C15559E781D1B30CACA34DA
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 7 of 11 PageID: 19

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         08/10/2019   Blacked   04/07/2019   05/28/2019   PA0002200775
       388E7ED27703F4B83AC8FC4EA6512E7B4FBC5AEC                           17:18:31     Raw
       File Hash:
       262B5FB839942C0084068E0031AADA76ED68D812EC7C6AEF113473B261AE1A29
55     Info Hash:                                                         08/10/2019   Tushy     02/05/2019   02/22/2019   PA0002155146
       8C66EB037AA13EF5404DD5106524B45219995A9C                           17:17:32
       File Hash:
       FDFB0E5888D040B2F5B24B603D5AAD2A3F4208F64D00083B66FFD7B8E69218DF
56     Info Hash:                                                         08/02/2019   Vixen     09/06/2018   11/01/2018   PA0002143433
       B80966EB25CE62DA272DA719ED0EFEF0C671D237                           17:27:54
       File Hash:
       880F10162CDB56DC5247BDCEB67E9A21030D9D6959F71B6C800B1B850F8DDE38
57     Info Hash:                                                         08/02/2019   Blacked   11/06/2018   11/25/2018   PA0002136603
       CE6E3AE355BE0831A6BC74277D06A3BB60A09F5A                           17:27:17
       File Hash:
       C9D25135B90E91BB6451557A25CFF18DF7E804114218FB4E7CB112E333D037EA
58     Info Hash:                                                         08/02/2019   Tushy     06/25/2018   08/07/2018   PA0002132395
       93549317257A2157F77D68D6A18E486F3C583672                           17:26:00
       File Hash:
       3312349A44425236A10749090ECCFAD1050B4CA9C7B26D5D70285C9D6CCC2829
59     Info Hash:                                                         08/02/2019   Tushy     01/31/2019   02/22/2019   PA0002155140
       CAC29FF448BCAE7FD17A86BA4E36F077BF6469EB                           14:05:28
       File Hash:
       0FDE48EAB994C73A59E287F4F79F66CC2558CC502CE9E799ED2EB9CEBD04A1CE
60     Info Hash:                                                         08/02/2019   Blacked   06/19/2018   07/14/2018   PA0002130450
       D7D96219F75CB298E2C1029F953017860E5C1004                           13:55:53
       File Hash:
       BB58FBED18D81A3F0D14C271ADF4BE3A045E2E0C621BB5195F09A2908C189EF1
61     Info Hash:                                                         06/25/2019   Tushy     10/13/2017   10/19/2017   PA0002058299
       23EB7D7E16DD92EC70D4F119FBC6039307E914E7                           02:22:11
       File Hash:
       B5787689E64C8A1A5072708B59E4212459827FAA8E016443600B98120D6D3C40
62     Info Hash:                                                         02/16/2019   Blacked   02/11/2018   03/02/2018   PA0002104740
       AE239D62AECAF3E11B72744CA93C44F09BAECD9C                           17:25:58     Raw
       File Hash:
       6B4C4CD4D964230FA2015B2EC284EBE46D07C20601BAA85EACA54D4B3B52BEA3
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 8 of 11 PageID: 20

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         02/16/2019   Blacked   12/08/2017   01/02/2018   PA0002097423
       BF0780F2FFDA83874CCA51107D499AED2E52AD92                           17:25:31     Raw
       File Hash:
       185333BE464349DCA0F1A1EF81E07CA70178F541403BEA8030689D84FB78CD67
64     Info Hash:                                                         02/16/2019   Blacked   01/07/2018   01/24/2018   PA0002101759
       43AF666D13FBC2B12953D257F6CA4935FC3CD7B5                           17:25:09     Raw
       File Hash:
       F34A0453DC1A135DD6269A22BD1DEC952B15DB34964CB49EF25E5C0E66F57423
65     Info Hash:                                                         02/16/2019   Blacked   11/16/2017   11/21/2017   PA0002098042
       6671533EE8277923DF4254534389F8630C5BF901                           17:24:36
       File Hash:
       E0FAF6BEA1F4A89CD20AC1663D44E496BEC7768D3B10A75F9EC68A970EADA341
66     Info Hash:                                                         02/16/2019   Blacked   12/06/2017   01/04/2018   PA0002097418
       7B57FCC04E365EC8AFA37E1EEDD1AEC885BB92B3                           17:24:31
       File Hash:
       926027C8A4F2458C26CBFD5B8F0F2C5CB249012E5DF79AA4493326F8BDF1A655
67     Info Hash:                                                         02/16/2019   Blacked   12/28/2017   01/24/2018   PA0002101763
       BE3C7E08A25F7E1BAB1ADBA3B168C1BF40ABB688                           17:19:37     Raw
       File Hash:
       7A4B8C70A6F3D5B0F06DF3D99A020C7E8C143C66AF5E11450359BE856AD50A77
68     Info Hash:                                                         02/16/2019   Blacked   05/02/2018   06/19/2018   PA0002126647
       3D053805CCD7FD3E623BC505E427299B900CCC27                           17:10:43     Raw
       File Hash:
       74E4604D07BC40B6231CC7537ED8F323923AF44FDAC1EBEA201657537C33BB87
69     Info Hash:                                                         02/16/2019   Blacked   11/03/2018   12/10/2018   PA0002145823
       2ADE8763346FFA11FC1395267FDA45ACC89C677C                           17:07:42     Raw
       File Hash:
       CAC816B88E76CA37F722E7F92736C38A9916269EB659FEA2E78918D83D06D7D8
70     Info Hash:                                                         02/16/2019   Blacked   06/26/2018   08/07/2018   PA0002131867
       D9D453CA10A11F235D92278E4484BBE5A2B5A9F1                           17:04:46     Raw
       File Hash:
       E5EAF731B958DF01B63E05FEB6F936C4B98032B1377C42E41EA24F47D29AEFCE
71     Info Hash:                                                         02/12/2019   Blacked   10/29/2018   12/10/2018   PA0002145837
       2541261990122381387D2C03CDA34FF74B4EDE3E                           21:23:58     Raw
       File Hash:
       C687436ACD90C3EA61538DA4C09F489019D7A176148DD86953937717FF9D0F88
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 9 of 11 PageID: 21

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         02/12/2019   Blacked   02/26/2018   03/02/2018   PA0002104869
       B1A2DC4765A2B4D99B966CF0D71D5D3E5D20C027                           21:23:47     Raw
       File Hash:
       634BA26A78F4AA4A3DC59961AA674022CD4EE786DCAAA7C939D8D04816423C23
73     Info Hash:                                                         02/12/2019   Blacked   06/21/2018   07/26/2018   PA0002112156
       48FC851FEDE158FA68466F2C2EC15D57A24CE18A                           21:23:18     Raw
       File Hash:
       12B63C03986585E66F366B94BF78B3EFB37104EF78E6543F97EC1F35C586A1AD
74     Info Hash:                                                         02/12/2019   Blacked   02/06/2019   03/24/2019   PA0002183207
       6A894BF3E216F8344B43B3F4799B2A8986EAF94A                           21:19:52     Raw
       File Hash:
       9D02C0BA9033BBD10B7BB3713FB983F35DCE843C71E4DCE4AF498318F002A56C
75     Info Hash:                                                         02/12/2019   Blacked   09/04/2018   11/01/2018   PA0002143430
       763A6FC5F201546394575CD7601D8C2D7DBD3AE7                           21:18:37     Raw
       File Hash:
       A2BE74C8C93C222986472D05AD8FD915556D28A62D19C4E1BA8E14CFBC4CE75A
76     Info Hash:                                                         02/12/2019   Blacked   11/28/2018   01/22/2019   PA0002149836
       7B364338CD90FC951B3F536B186EBA30DE4246FC                           21:09:56     Raw
       File Hash:
       47D5D91B9FC9B159E2197591B985D3FA522768EB287C61D168901FCE02CB921D
77     Info Hash:                                                         02/12/2019   Blacked   02/16/2018   03/01/2018   PA0002079185
       36B7266729748819E444F7942B37F3EDD4208849                           21:09:29     Raw
       File Hash:
       D70325AC5CAC1EF7C69CF1A027FD1BF1BA1024486C96381A75A673B3F89C1F71
78     Info Hash:                                                         02/12/2019   Blacked   04/17/2018   05/23/2018   PA0002101308
       F15A3D34FF0FD051292EC25A6DBB3F574863F6E2                           20:50:31     Raw
       File Hash:
       4D5131F83A161A61BCC759E3AA7729C7BF9F99527E0D0FA59AD26AD5A61316B7
79     Info Hash:                                                         02/12/2019   Blacked   01/02/2018   01/26/2018   PA0002101761
       2D0A58AC281F78D3727962D95C09C7F154AE8142                           20:49:58     Raw
       File Hash:
       8F50BCF41DEEA9CB475E77E05BFE90341DA3F03214D1506CC7B08009A850E053
80     Info Hash:                                                         02/12/2019   Blacked   11/18/2017   01/02/2018   PA0002068867
       CD6294A1E374A9314470B69751116A79B32C1E56                           20:49:26     Raw
       File Hash:
       92DB92126674130256317396797980F856FDD80CA53D09C27DDBF0ED6E827C6A
                      Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 10 of 11 PageID: 22

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         02/12/2019   Blacked   05/22/2018   07/14/2018   PA0002128073
       D004FE4CC187D0709C94955D8BF728C72E039D05                           20:49:15     Raw
       File Hash:
       5318278A278B15F873F44A895D3904596248BD42E867C274AFC17AB019433365
82     Info Hash:                                                         02/12/2019   Blacked   03/28/2018   04/12/2018   PA0002091513
       43E0D25E70530A6C6837D3E3EBC16B958F2E24AC                           20:48:54     Raw
       File Hash:
       FE6FD35082C56D4DBBAEEFF99C16EAAB45C0602F2365CD617DFDDD89F06D73AD
83     Info Hash:                                                         02/12/2019   Blacked   05/17/2018   06/19/2018   PA0002126644
       AA99615AE6C723CB3050DAC4D48D914E6D5CC02F                           20:48:07     Raw
       File Hash:
       D4777437331085D9F83529F722265DFAD5117630DB84AAE1C0850A6A96FB67CA
84     Info Hash:                                                         02/12/2019   Blacked   08/13/2018   09/05/2018   PA0002134995
       4D29EE018A8F7EFEB2F05420E4FF71A8A314762A                           20:29:10
       File Hash:
       CB6851AF715BFEA42DD5AA76C2259C7F6FA49A82CB907C16679B935539EF88AC
85     Info Hash:                                                         02/12/2019   Blacked   01/25/2018   03/02/2018   PA0002104748
       2DB0092A8EED28CD52AA6DD3FB848B68C75B8F77                           20:25:54
       File Hash:
       A0AAFA709D58361236376E333AA20DAFED8EE64CD3F5151853A6448C2549C8CA
86     Info Hash:                                                         02/12/2019   Blacked   01/25/2019   02/22/2019   PA0002155136
       7180352F1197F512822C8C7B41CAADADB5C0F744                           20:22:20
       File Hash:
       7541C185F56D4723B2CCF4C638BC64A1C190F075277420F380D17EED9CB14EFF
87     Info Hash:                                                         02/12/2019   Blacked   07/24/2017   08/11/2017   PA0002046874
       61E0C06AD1351C9E55EB3AAE72F17548A0239AAD                           20:11:39
       File Hash:
       DE3CBC66EBACD39E7A8362C2E10AD82B73B63370476E49CCAFC81D4714E2D3FA
88     Info Hash:                                                         02/12/2019   Blacked   05/10/2017   06/22/2017   PA0002039285
       992FDDD2DE50632349443D9DA5DE56C05C7BE204                           19:52:21
       File Hash:
       C37448342684445A514A781FDE1DB7B2F63FAAB9039F8BCDF30716B4430D936F
89     Info Hash:                                                         02/12/2019   Blacked   11/21/2017   01/04/2018   PA0002069353
       435ACBFEE6F7D35AEB73DBED1A165D6A9121AAEB                           19:52:04
       File Hash:
       8F74612BA49DD11453B67916E736AD80C4332F81DD3BEC3B3F8DF020DC2F0612
                       Case 2:20-cv-20172-MCA-MAH Document 1-1 Filed 12/22/20 Page 11 of 11 PageID: 23

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         02/12/2019   Blacked   09/12/2018   11/01/2018   PA0002143426
       62D04DB1D5F98E200DA8E4DD2744EEB9FB56E9C4                           19:50:11
       File Hash:
       17929A337E0AFDEF1908FD925678A890DC679CF916F5AEBFBDB53030CB6770DC
91     Info Hash:                                                         02/12/2019   Blacked   11/21/2018   01/22/2019   PA0002149833
       F5E931AB78F7394210896FEC71ADFB7C43276832                           19:46:23
       File Hash:
       8E2BEF7AF870C92A364F805705266C4615109944B38A0E6D420610D5979E2A9D
92     Info Hash:                                                         02/12/2019   Blacked   03/21/2018   04/12/2018   PA0002091520
       2F73A144B780B7D386C021B9DFCA2C674931DEE8                           19:44:25
       File Hash:
       F85AE75227D8B66E7A0DEAC0477536890D8F9ECE99E4FA681CC88AAEC3688FDF
93     Info Hash:                                                         02/12/2019   Blacked   04/10/2018   05/23/2018   PA0002101304
       70142E5784AE258C78885F93F52135FFE71C9853                           19:43:59
       File Hash:
       FF00DD5572F036DA9A95C1248D0408A6DB5E5E375145F61130824AFA0172986E
94     Info Hash:                                                         02/12/2019   Blacked   07/26/2018   09/01/2018   PA0002119594
       35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A                           19:34:04     Raw
       File Hash:
       F997341CFEA250813769A2C58B8CE85C90588C532B71CC9E69B3CB9329FA7EA7
95     Info Hash:                                                         02/12/2019   Blacked   11/16/2018   11/25/2018   PA0002136637
       291FBDCCB166E2B3BABD1BBBEDC629EC375EEB32                           19:32:23
       File Hash:
       953B4FA05464C77F34EA401CB5807830535C64655212BEFFD41DC609249E6C56
96     Info Hash:                                                         02/12/2019   Blacked   02/09/2019   03/11/2019   PA0002158599
       C60F238231FA7D72F30AD0AC8AEE75366CE5E5E8                           19:31:21
       File Hash:
       86718A831FFFC7E5DB83BC490E1467BCC568C94B6FBF1B32F074F50FABE991C6
